DETAILED ACTION
Response to Amendment
The amendment of May 7, 2021 is considered herein.
Claims 1, 2, 4-6 and 8-13 have been amended herein.
Claims 14-20 have been cancelled.
Claims 21-23 have been added.
Claims 1-13 and 21-23 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8-10, 12, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (Chen, Zhu, et al. “DNA Translocation through an Array of Kinked Nanopores.” Nature Materials, vol. 9, no. 8, 2010, pp. 667–675., doi:10.1038/nmat2805.), in view of PENG et al (US PG PUB 2013/0270521).
Regarding claims 1, 8 and 10, CHEN et al teaches a method for manipulating (interpreted to be translocating, taught in abstract) long chain target molecules (DNA, abstract) using a nanochannel (SiN membrane of figure 3a/b) covered with a porous roof (mesoporous silica film, wherein film reads on roof as it is a covering) comprising tortuous sealed and unsealed nanopores (pathways are formed in the unsealed pores and sealed pores define the pathways, as shown in figure 1 and discussed in the abstract, wherein figure 1a shows the pathway to be kinked or non-straight which reads on tortuous), the method comprising: 
applying a first voltage potential across the nanochannel to move long chain target molecules in the buffer solution through the nanochannel in a first direction (page 671, left column, first paragraph of DNA translocation section details “potential of +200mV is applied”); 

and detecting the long chain target molecules that translocate through the unsealed nanopores (page 671, right column, lines 1-3, “in our array dsDNA translocation characteristics of individual pores can still be detected”).

While CHEN et al teaches introducing a buffer solution into the nanochannel in 2nd paragraph of “DNA translocation set-up” within Methods section on page 674 where it is stated the use of “buffer” loaded into the chamber, which will flow to the nanochannel as shown to be organized in figure 3c, CHEN et al does not expressly address the buffer into the nanochannel.

PENG et al teaches the use of transistor device for translocating and identifying biomolecules through a nanopore, just as in CHEN et al, as detailed in the abstract.  PENG et al further shows the use of two reservoirs connected via a nanopore, just as in CHEN et al, filled with buffer solution, as taught in paragraphs 32-34.  The presence of the buffer within the reservoirs and nanopore enables flow of the DNA molecules through the nanopore for detection.
	
At the time of following, it would have been obvious to allow the buffer solution of CHEN et al, within the nanopore of CHEN et al, as in PENG et al, so as to enable flow of the DNA molecules from one chamber to the other for translocation and detection.



Regarding claim 4, page 672, left column details the relationship between voltage and translocation velocity.  The application of a different or distinct voltage to control translocation velocity as desired is anticipated by this relationship.

Regarding claim 9, page 667, left column details the use of translocation to “directly sequence DNA” with the Methods section on page 674 detailing the use of single or double strand DNA (comprised of bases) therein.  

Regarding claim 12, the second paragraph of the “DNA translocation set-up” section within Methods on page 674 details the use of ssDNA in buffer.

Regarding claim 22, PENG et al teaches the backbone and each of the bases (DNA moieties) have different dipole moments resulting in detection of different bases (or moieties) due to their modulation of the charges in paragraphs 32-36.

Regarding claim 23, CHEN et al teaches the nanochannel to be present through a silicon nitride membrane in figures 3a/b and discussed in the language accompanying the figure.  PENG et al teaches the fabrication of a nanochannel 110 via stacked layers of nanometer thick silicon nitride in paragraph 28.  The stacking of nanometer thick silicon nitride to form the nanochannel .
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, in view of PENG et al, as applied to claim HIBBS et al (US PG PUB 2008/0041733).
Regarding claim 3, while CHEN et al and PENG et al teach the use of a voltage application, modified CHEN et al is silent to the use of an AC voltage with a DC bias.

HIBBS et al teaches the controlled translocation of DNA through a channel, just as in modified CHEN et al, in the abstract.  HIBBS et al further teaches the use of an AC application with DC bias in paragraphs 25, 32 and 37 to enable translocation of material through the channel 48.

At the time of filing, it would have been obvious to utilize the AC/DC bias voltage of HIBBS et al for the voltage application for translocation of modified CHEN et al so as to enable translocation of material through a channel.

Regarding claim 7, while CHEN et al teaches the use of a voltage application, modified CHEN et al is silent to the use of multiple voltage potentials.

HIBBS et al teaches the controlled translocation of DNA through a channel, just as in CHEN et al, in the abstract.  HIBBS et al further teaches the use of AC and DC voltages in paragraphs 34 and 35 to enable controlled translocation of material through the channel 48 and enable detection of the particles present therein.

.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, in view of PENG et al, in further view of BRUECK et al (US 2011/0011794) and KOO et al (US PG PUB 2005/0084980).
Regarding claim 5, while CHEN et al teaches the detection of the DNA in the pore, modified CHEN et al is silent to the use of a field enhancement structure or detection using SECARS.

BRUECK et al teaches nanochannel formation utilizing silica nanoparticles, just as in CHEN et al, in the abstract.  BRUECK et al teaches the application of photonic functionalization of the nanoparticles for enhanced optical or electrical analysis in paragraph 29.

At the time of filing, it would have been obvious to utilize photonic functionalization of the nanochannel material of modified CHEN et al, as discussed in BRUECK et al, because it would enable enhanced ability to analyze the constituents of the nanochannel.

Modified CHEN et al fails to disclose the use of SECARS detection.

KOO et al teaches a method of DNA detection in fluidic devices, in paragraphs 114 and the abstract, just as in CHEN et al.  KOO et al further discloses the use of SECARS or optical detection of particles photonically functionalized through a nanochannel in the abstract and paragraphs 10, 52, 67, 130 and 133.

.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, in view of PENG et al, in further view of BRUECK et al.
Regarding claim 21, modified CHEN et al fails to address the use of optical detection of the translocation for use in the system of long chain molecule translocation of CHEN et al.

BRUECK et al teaches nanochannel formation utilizing silica nanoparticles, just as in CHEN et al, in the abstract.  BRUECK et al teaches the application of photonic functionalization of the nanoparticles for enhanced optical or electrical analysis in paragraph 29.

At the time of filing, it would have been obvious to utilize photonic functionalization of the nanochannel material of modified CHEN et al, as discussed in BRUECK et al, because it would enable enhanced ability to analyze the constituents of the nanochannel.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, in further view of BRUECK et al (US PG PUB 2013/0193065).
Regarding claim 6, modified CHEN et al is silent to the use of a barrier in the nanochannel.

BRUECK et al teaches nanochannel formation utilizing silica nanoparticles, just as in CHEN et al, in the abstract.  BRUECK et al teaches the use of forming a barrier in the nanochannel so as to enable an accumulation of biological molecules to adjust the separation process in paragraph 57.

.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, in view of PENG et al, in further view of AKESON et al (US PG PUB 2012/0160687).
Regarding claim 11, CHEN et al teaches the use of changing the pore size to decrease the access of the dsDNA to the nanochannel in the DNA translocation section.  Moreover, while the first sentence of the DNA translocation section details the use of dsDNA translocation with preferred ssDNA discussed in the abstract, modified CHEN et al is silent to the use of exonuclease to digest the dsDNA.

AKESON et al teaches a method of detecting ssDNA when given dsDNA in the abstract, just as in CHEN et al.  AKESON et al teaches the use of an exonuclease to enable access to single strands of the dsDNA while providing a motor for drawing the DNA through the channel in paragraph 74.

At the time of filing, it would have been obvious to expose the dsDNA to the exonuclease materials of AKESON et al in the nanochannel of modified CHEN et al to enable detection of ssDNA because it provides access to just a single strand of the DNA at a time while providing a motor to draw the DNA through the channel.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, in view of PENG et al, in further view of SAMPSON (US PG PUB 2002/0197618).
Regarding claim 13, CHEN et al teaches the use of a buffer with ssDNA therein in the Methods section, but fails to disclose the use of a formamide buffer.

SAMPSON teaches a nucleic acid detection or sequencing method, just as in CHEN et al, in the abstract.  SAMPSON further teaches the use of a formamide buffer material in paragraph 150 to provide denaturing which prevents the formation of secondary structures that can interference with detection.

At the time of filing, it would have been obvious to utilize formamide, as in SAMPSON, in the buffer of CHEN et al, so as to enable denaturing of the DNA prior to detection ensuring a more accurate result.
Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered but they are not persuasive.
The applicant argues CHEN et al fails to teach the claimed nanopores and nanochannel in page 7, even stating that CHEN et al teaches nanopores freely suspended over the aperture.
It is unclear how the aperture and nanopores do not read on the respective nanochannel and nanopores of the instant claim.  As detailed in the rejection above, the nanochannel is not the porous film but rather the SiN membrane on which the porous film or roof resides, as shown in figure 3a/3b.  The left column of page 670 details the silicon nitride layer comprising an 80-nm aperture, which reads on the nanochannel of the claim.  The array of nanopores comprises the porous roof that covers the aperture or nanochannel as shown in the above figures 3a/3b.
The applicant argues at the top of page 8 for CHEN et al to not teach the nanopores of the instant application, as “there is no dispersion in pore size and no distinction between sealed and unsealed nanopores”.
The examiner disagrees the claim requires dispersion of pore size to enable closed pores.  As shown by the pattern of light and dark pores and tortuous path of figures 1a-d, the closed sides or pores of the film or roof show the unsealed and sealed pores, regardless of the method of fabrication.  Moreover, the citation of CHEN et al in the remarks states that the ALD uniformly reduces the diameter, not that all the pores are the same.
The applicant argues CHEN et al does not expressly teach the buffer to be present in the nanochannel on page 8.
While the examiner disagrees that the buffer is in the nanochannel utilized for translocating the long chain target molecules through the nanopores of the roof, the examiner cites PENG et al based on the change of scope of the claim to explicitly detail the presence of the buffer within the nanochannel.
The applicant argues, on pages 10-11, the BRUECK ‘065 fails to teach or render obvious with CHEN et al claim 6 and states the difference of the nanochannel formation.
The applicant’s argument does not point out deficiencies in the cited portions of BRUECK, namely paragraph 57, or how this fails to form a barrier as claimed.  It is the examiner’s position claim 1 is address by the combination of CHEN et al, in view of PENG et al, with claim 6 being addressed with the addition of the barrier material of BRUECK to the nanochannel of modified CHEN et al wherein BRUECK need not teach an identical nanochannel for the teaching of the barrier to be applicable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        08/10/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        08/16/2021